DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
Claims 13 and 29-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the sorbent" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether this refers to the sorbent composition or the material that is supported and capable of adsorbing ammonia.
Claim 13 is also indefinite because it is unclear whether the channel length refers to all of the three listed materials or only the cermet mesh.
Regarding claims 29-32, each refers to sorbents of (a) and (b) in claim 26, however neither of these are ever established as being a “sorbent.”
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 10-12 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (2013/0105400 A1).
Lee et al. ‘400 teach an adsorbent material comprising Fe, Cu, or Zn oxide supported on graphene oxide (see paragraphs 41-43, Example 1, claims 1-3).  The listed oxides are inherently capable of reversibly adsorbing ammonia and one skilled in the art will understand that the material will have a surface area within the broad range of claim 14.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 13 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. ‘400 in view of Roychoudhury et al. (2006/02491019 A1).
Lee et al. ‘400 disclose all of the limitations of the claims except that the sorbent is supported on a mesh support having an ultra-short-channel-length ranging from 25-500 microns, and having a preferred loading.  Roychoudhury et al. ‘019 disclose a sorbent material supported on an ultra-short-channel-length metal mesh with a loading of 70-100 mg/in2 (see paragraphs 9-13, 26, 30).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sorbent of Lee et al. ‘400 by using the mesh support of Roychoudhury et al. ‘019 in order to provide a sorbent system that has a short regeneration time, reduced power requirement, and net energy savings.  The loading and channel length are considered to be parameters that would have been routinely optimized in order to provide an adequate contact surface to achieve an acceptable level of target gas adsorption while considering the pressure loss through the system.
Allowable Subject Matter
Claims 26-28 are allowed.
Claims 29-32 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to disclose or suggest a motivation for a sorbent system including a graphene oxide supporting one of the listed metal salt, oxide or acid listed in (a), and a nitrogen and oxygen-functionalized graphene prepared by the process of (b) in claim 26.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose graphene oxide and sorbent compositions.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161. The examiner can normally be reached Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on 571-272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl